DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1 and 9-11 are being examined.  Claims 2-8 are withdrawn from consideration as being directed to a non-elected invention.  As stated in the last office action, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bonsall (US 6,677,296).
	Bonsall teaches a tablet having a uniquely identifiable shape, i.e. marked indicia and having been coated with a coating agent (col. 5, lines 45-52).  The process of Bonsall comprises forming the tablet core by compacting a mixture of particles of individual ingredients (col. 5, third paragraph), and thus the tablets necessarily randomly undulated due to the nature of compacting the particulate composition.  The tablets are then etched or stamped to form identifiable indicia or markings (Bonsall, col. 5, lines 45-55), which feature meets the claim limitation “uniquely identifiable”.    Bonsall does not disclose the relative humidity (“RH”) of the air during coating; however, the claim is a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Dir. 1985) and MPEP 2113.  Here, the purpose for regulating the RH of the air within the claimed range is to assure that the tablet core does not get too wet that the coating fills in the grooves of the markings on the surface of the pre-coated tablet, so that the identifiable feature can be achieved (See instant specification, paragraphs 0052-0053).  Bonsall teaches a different approach to achieve the identifiable feature (i.e. indicia) by spray coating or etching (Bonsall, col. 5, lines 45-55); therefore, the tablets of Bonsall possess the claimed “uniquely identifiable” feature.  Accordingly, the product of claim 1 is anticipated by the Bonsall tablets even though the process is different.  

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed et al (US 2007/0202175) in view of Bonsall.
	Ahmed teaches a coated tablet having a moisture content of less than 2% (Ahmed, para. 0042).  However, the coated tablet does not exhibit an identifiable shape.  Bonsall teaches a coating process that achieves a marked indicia on a coated tablet as discussed in claim 1 above.  In light of Bonsall’s teaching, the PHOSITA would have been motivated to modify the coating process of Ahmed with Bonsall in order to produce a coated tablet that can be easily recognizable by the indicia or markings in the coating.  The claimed features, i.e. the relative humidity, the air supply temperature, the inlet air temperature and exhausted air temperature, are process parameters that would assure 

Response to Arguments
Applicant’s arguments are deemed moot in view of the new grounds of rejections set forth above.  In addition, Applicant’s arguments have not been found persuasive for the following reasons.  Applicant argues that it would not have been obvious to combine the RH feature taught by Liu with Bonsall because “the cited features of Bonsall refer to “a coating material having a melting point preferably of from 40oC to 200oC” (citing WO citation for Bonsall).  This argument selectively and conveniently disregards half of the teaching of WO 98024873.  WO 98024873 publication discloses two coating methods which are melt-coating or solution-coating; and the melting point of the coating material is relevant only to the melt-coating process but not for the solution-coating process.  Therefore, if the coating material is applied as a solution, then the melting point of the coating material is inconsequential and thus making Applicant’s argument regarding the melting point of the coating material non-sequitur.  In other words, contrary to Applicant’s allegation, Liu’s teaching and Bonsall’s disclosure are combinable to arrive at the claimed product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 3, 2021